         Case 1:18-cv-05848-JPO Document 114 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED SPECIALTY INSURANCE
 COMPANY,
                      Plaintiff,                                   18-CV-5848 (JPO)

                     -v-                                                 ORDER

 TABLE RUN ESTATES INC., et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       Having considered Plaintiff’s motion (Dkt. No. 109), Defendants’ letter response in

opposition (Dkt. No. 110), Plaintiff’s supplemental letter motion (Dkt. No. 111), and the parties’

joint letter (Dkt. No. 113), the Court hereby grants Plaintiff’s motion to compel. A U.S. Marshal

shall escort Brian Thomas either to the United States District Court for the Southern District of

New York to appear for a virtual deposition or to the offices of Plaintiff’s counsel for a

deposition in person on Thursday, September 30, 2021.

       The Clerk of Court is directed to close the motions at Docket Numbers 109 and 111.

       SO ORDERED.

Dated: August 31, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
